     Case 1:20-cr-00138-NONE-SKO Document 34 Filed 08/11/21 Page 1 of 2


 1   TORRES | TORRES STALLINGS
     A LAW CORPORATION
 2   David A. Torres, SBN135059
 3   1318 K. Street
     Bakersfield, CA 93301
 4   Tel: (661)326-0857
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   ELENO FERNANDEZ-GARCIA
 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                         Case No. 1:20-CR-00138 NONE-SKO
11                       Plaintiff,
12           v.                                         STIPULATION AND ORDER TO
                                                        CONTINUE SENTENCING HEARING
13    ELENO FERNANDEZ-GARCIA,
14                       Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
17   DROZD AND KAREN ESCOBAR, ASSISTANT UNITED STATES ATTORNEY AND
18   UNITED STATES PROBATION DEPARTMENT:
19          COMES NOW Defendant, ELENO FERNANDEZ-GARCIA, by and through his

20   attorney of record, DAVID A. TORRES hereby requesting that the Sentencing Hearing currently

21   set for Friday, August 13, 2021, be continued to Thursday, August 19, 2021.

22           Counsel for defense noted an offense level calculation discrepancy and it was corrected in

23   AUSA Escobar’s addendum. However, defendant Fernandez-Garcia continues to have difficulty

24   understanding certain aspects of federal sentencing. I have met with him several times to review

25   the PSI, however, after a recent discussion, it appears defendant requires additional time for

26   counsel to review and explain the procedure. I have scheduled further meetings with defendant to

27   again review the PSI and sentencing procedures, and do not believe he will be ready to proceed

28   on Friday, August 13, 2021.
                                                       1
     Case 1:20-cr-00138-NONE-SKO Document 34 Filed 08/11/21 Page 2 of 2


 1   //

 2   //

 3
             IT IS SO STIPULATED.
 4
                                                             Respectfully Submitted,
 5   DATED: August 11, 2021                                  /s/ David A Torres      ___
                                                             DAVID A. TORRES
 6                                                           Attorney for Defendant
 7                                                           ELENO FERNANDEZ-GARCIA

 8

 9   DATED: August 11, 2021                                  /s/Karen Escobar __ ________
                                                             KAREN ESCOBAR
10
                                                             Assistant U.S. Attorney
11

12
                                                ORDER
13

14           IT IS SO ORDERED. The sentencing hearing currently set for Friday, August 13, 2021,
15   is continued to Thursday, August 19, 2021, at 9:30.
16
     IT IS SO ORDERED.
17
          Dated:   August 11, 2021
18                                                    UNITED STATES DISTRICT JUDGE
19

20
21

22

23

24

25

26
27

28
                                                      2
